Citation Nr: 1214099	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-33 550	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating for degenerative arthritis, lumbar spine, in excess of 10 percent prior to August 28, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to September 1993, from December 1999 to June 2000, and from August 2004 to May 2006, with additional service in the National Guard between June 1992 and October 1996. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from the February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for degenerative arthritis, lumbar spine, and awarded a 10 percent rating.  During the course of the appeal, the RO awarded a 20 percent rating, effective August 28, 2008.  Thus, the issue under appeal is whether a rating in excess of 10 percent is warranted prior to August 28, 2008, and whether a rating in excess of 20 percent is warranted thereafter.  

By way of a June 2010 rating decision, the RO also granted service connection for concussion with posttraumatic headaches, for chronic sinusitis, for vertigo, and for residuals of traumatic brain injury.  At his March 2012 Travel Board hearing, the Veteran argued that in 2010 he submitted a notice of disagreement as to the posttraumatic headaches, the traumatic brain injury, and the sinusitis initial ratings.  At the time of the hearing, he submitted a copy of a VA Form 21-4138 showing his disagreement as to the ratings assigned for these issues.  The typewritten date at the bottom of this document is July 21, 2010.  However, there is no date stamp showing a date of VA receipt of this document within the year following the June 2010 rating decision.  The Board reviewed the Veteran's paper claims folder, as well as the documents in Virtual VA, but found no date stamped copy of a July 2010 notice of disagreement.  However, review of VACOLS does show that a notice of disagreement was received as to these issues, but does not indicate the date on which the notice of disagreement was received.  This document and hearing testimony raises the issue of whether a timely notice of disagreement of the June 2010 rating decision was received as to the issues of increased initial ratings for concussion with posttraumatic headaches, for chronic sinusitis, and for residuals of traumatic brain injury.  Because the Board does not have jurisdiction over this issue in the first instance, it is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

In February 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to an initial rating in excess of 10 percent prior to August 28, 2008, and in excess of 20 percent thereafter, for degenerative arthritis, lumbar spine, be withdrawn from appellate review.


CONCLUSION OF LAW

The criteria for the withdrawal of the claim for entitlement to an initial rating for degenerative arthritis, lumbar spine, in excess of 10 percent prior to August 28, 2008, and in excess of 20 percent thereafter, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

In this case, the Veteran, by way of a February 2012 writing, as well as through March 2012 Travel Board hearing testimony, requested that his appeal be withdrawn as to the claim for an increased initial rating for degenerative arthritis, lumbar spine.  In view of his expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal is hereby dismissed.


ORDER

The claim for entitlement to an initial rating for degenerative arthritis, lumbar spine, in excess of 10 percent prior to August 28, 2008, and in excess of 20 percent thereafter, is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


